Case 4:19-cv-00402-ALM Document 96 Filed 04/24/20 Page 1 of 10 PageID #: 1433




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

RESMAN, LLC,                     §
                                 §
                Plaintiff,       §
                                 §
v.                               § Civil Action No. 4:19-cv-00402-ALM
                                 §
                                 §
KARYA PROPERTY MANAGEMENT, LLC, §
and SCARLET INFOTECH, INC. D/B/A §
EXPEDIEN, INC.                   §
                                 §
                Defendants.      §


       DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY
     JUDGMENT [DKT NO. 91] ON PLAINTIFF’S CLAIMS FOR ATTORNEYS’ FEES


         Defendants Karya Property Management, LLC (“Karya”) and Scarlet InfoTech, Inc. d/b/a

Expedien, Inc. (“Expedien”) (collectively “Defendants”) file this reply in support of their Motion

for summary judgment on Plaintiff ResMan, LLC’s (“ResMan”) claims for attorney’s fees:

                                                 ARGUMENT

I.       Texas law requires the proper designation of an expert to opine on attorney’s fees.

         ResMan’s response effectively admits that if disclosure under Rule 26 and the Court’s

Scheduling Order [Dkt. No. 84] is required, then it failed to meet the deadline for designating an

attorney’s fees expert. 1 ResMan accordingly asserts that the designation of an expert to opine on

attorney’s fees for its state law attorney’s fees claims is unnecessary. See Response at p. 5.

ResMan cites two of this Court’s decisions, Meier and Tech Pharmacy, implying that because



1
     ResMan’s claim that Defendants did not likewise submit an attorney’s fees expert is a red herring and irrelevant
     to the determination of the present Motion. ResMan can assert whatever claims it wishes about Defendants’
     attorney’s fees, but it has thus far failed to do so.


                                                          1
Case 4:19-cv-00402-ALM Document 96 Filed 04/24/20 Page 2 of 10 PageID #: 1434




attorney’s fees in federal court are often submitted to the Court under Rule 54(d), that disclosure

under the Court’s mandated expert witness designation requirement is unnecessary. See Response

at p. 5. But Rule 54 provides no such carve-out for state law attorney’s fees claims, and neither

case stands for that proposition. In fact, in both cases, the attorney’s fees experts were disclosed

pursuant to the Court’s applicable scheduling order. In Meier, the plaintiff timely provided a

designation and an expert report in accordance with the Court’s scheduling order 2—the dispute

was over the preliminary nature of that designation. See Meier, No. 4:18-cv-00615, 2020 WL

923952, at *7 (E.D. Tex. Feb. 26, 2020) (Mazzant, J) (refusing to strike designated attorney’s fees

expert because report was “preliminary”); see also Ex. B, Designation and Expert Report of Roger

Sanders in Meier. Similarly, ResMan’s own belatedly designated retained expert, Mr. Cabello,

was timely designated within the Court’s Scheduling Order as an expert witness on fees in the

Tech Pharmacy litigation. See Tech Pharm. Servs., LLC v. Alixa Rx LLC, No. 4:15-CV-766, 298

F.Supp.3d 892, 902 (E.D. Tex. 2017) (Mazzant, J); see also Ex. C, Designation of J. David Cabello

in Tech Pharmacy. 3 Nowhere in either of this Court’s decisions did it relieve the party of the

responsibility to designate timely its fee experts, particularly on state law claims.

        ResMan then resorts to federal court decisions in other states applying other law—none of

them applicable here. Prabhu involved the federal Equal Access to Justice Act, which applies “a

lenient evidentiary standard [] in EAJA fees litigation” where it appears to be common practice in

the Ninth Circuit to not disclose attorney’s fees experts in conjunction with other experts. See




2
    See Ex. A, Order Granting Joint Motion to Modify in Meier (setting Plaintiff’s expert deadline on November 22,
    2019).
3
    See Ex. D, Amended Scheduling Order in Tech Pharmacy. It is apparent that Mr. Cabello was retained as an
    expert on attorney’s fees and that he provided an expert report, but the report was not filed with the Court. See
    Ex. C at p. 2 (“For all expert witnesses herein designated, Tech Pharmacy will serve on all parties reports
    containing the materials as required under Rule 26(a)(2).”).


                                                         2
Case 4:19-cv-00402-ALM Document 96 Filed 04/24/20 Page 3 of 10 PageID #: 1435




United States v. Prahbu, No. 2:04-cv-00589-RCJ-LRL, 2007 WL 9734587, at *1 (D. Nev. Oct.

11, 2007). The same is true for Smith v. AS Am., Inc., which involved an FMLA claim that

provided attorney’s fees by federal statute, not substantive state law, and involved whether

disclosure was provided under Rule 26(a)(1) regarding the computation of damages, not whether

an expert witness was designated under Rule 26(a)(2) or Court schedule. 829 F.3d 616, 624 (8th

Cir. 2016). Finally, Boardwalk Apts., L.C. is also inapplicable because unlike Texas law, Kansas

law does not appear to require expert testimony to support attorney’s fees. See Brown v.

Continental Cas. Ins. Co., 498 P.2d 26, 34 (Kan. 1972) (reasonableness of attorney’s fees decided

by judge based on submission of time sheet by counsel).

       As Defendants’ noted in their Motion, Texas law requires expert testimony on attorney’s

fees—whether they are “damages,” by statute, or by contract. Indeed, the Woodhaven court cited

seven Texas cases when it stated “Texas law is clear that the issue of reasonableness and necessity

of attorney’s fees requires expert testimony.” Woodhaven Partners, Ltd. v. Shamoun & Norman,

L.L.P., 422 S.W.3d 821, 830 (Tex. App.—Dallas 2014, no pet.) (collecting cases); see also

Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469, 490 (Tex. 2019)

(“Historically, claimants have proven reasonableness and necessity of attorney’s fees through an

expert’s testimony.”). Likewise, E.F. Hutton involved a statutory award of fees under the DTPA,

not a claimed element of damages, yet required designation of the fee expert in accordance with

the applicable rules. E.F. Hutton & Co., Inc. v. Youngblood, 741 S.W.3d 363, 364 (Tex. 1987)

(excluding witness for failure to disclose without good cause). ResMan’s attempt to move the goal

posts for its state law attorney’s fees claims is unavailing.




                                                   3
Case 4:19-cv-00402-ALM Document 96 Filed 04/24/20 Page 4 of 10 PageID #: 1436




II.    ResMan’s belated designations remain insufficient.

       ResMan’s Response seeks to downplay the gravity of its mistake by suggesting that it only

failed to “provide an expert name” on the applicable deadline, calling the issues “entirely moot”.

See Response at p. 3, 4, 12. ResMan purported to provide two “names” (and little more) to support

its fee claims on April 17, 2020—a Mr. Cabello (who appears to be a retained expert) and Mr.

Winston (who appears to be a non-retained expert). See Dkt. No. 92. ResMan somehow took

Defendants’ Motion to believe mere disclosure of an expert’s name was enough—but under no

circumstances would expert designations with so little information be considered sufficient.

Retained experts, like Mr. Cabello, are required to provide a report that includes several categories

of information, including “a complete statement of all opinions the witness will express and the

basis and reasons for them,” as well as “the facts or data considered by the witness in forming

them.” Fed. R. Civ. P. 26(a)(2)(B); see also Sanson v. Allstate Texas Lloyds, No. 4:17-cv-00733,

2018 WL 4253766, at *3 (E.D. Tex. Sept. 6, 2018) (Mazzant, J) (“A party offering an expert

witness must disclose the witness as an expert and must comply with the Federal Rules of Civil

Procedure regarding such disclosure.”). ResMan’s “designation” of Mr. Cabello provided no such

thing. Instead, ResMan merely provided his resume, an executed acknowledgement of the

protective order signed in his capacity as an expert witness, and two cases in which he had

previously served as an expert, with no opinions, methodology, or facts. See Ex. E, Letter from

Daniel Winston.    There can be no legitimate dispute that this “designation” fails to satisfy the

report requirement for retained experts. See Avneri v. Hartford Fire Ins. Co., No. 4:16-CV-00917,

2017 WL 4517955, at *2 (E.D. Tex. Oct. 10, 2017) (Mazzant, J) (“An expert report must be

detailed and complete… to avoid the disclosure of sketchy and vague expert information.”).




                                                  4
Case 4:19-cv-00402-ALM Document 96 Filed 04/24/20 Page 5 of 10 PageID #: 1437




           In the same way, ResMan’s purported designation of its counsel, Daniel Winston, falls far

short of Rule 26’s requirements for even non-retained experts. See Fed. R. Civ. P. 26(a)(2)(C);

see also Avneri, 2017 WL 4517955 at *2 (“When a party fails to provide a meaningful ‘summary

of the facts and opinions’ forming the basis of a testimony, the disclosure is insufficient.”). Indeed,

all Resman provided was his name. See Dkt. No. 92.

           Even after being put on notice of its failure to comply with the Rules, ResMan still has not

provided any information sufficient to show that it has properly designated an expert capable of

offering admissible opinions on ResMan’s attorney’s fees. The Court should disregard ResMan’s

belated, incomplete expert disclosures.

III.       ResMan’s cited cases support that disclosure of attorney’s fees experts was required.

           Though ResMan spends several pages arguing that proper disclosure of an attorney’s fees

expert under the Rules and the Court’s schedule was unnecessary, it nonetheless cites several cases

involving consideration of the very disclosure obligation it claims was not required. Proceeding

on the false premise that ResMan has now fulfilled its disclosure obligations (it has not), it cites

several cases where courts allowed deficient disclosures to be remedied on the specific facts of

those cases. 4


4
       In Broxterman, though the plaintiff timely designated an attorney’s fees expert, the Court expressly found that the
       required information was not disclosed but granted a continuance to correct it. Broxterman v. State Farm Lloyds,
       No. 4:14-CV-661, 2015 WL 11072132, at *3 (E.D. Tex. Oct. 19, 2015). Sanson involved the substitution of a
       previously timely designated expert who no longer was employed the same law firm—the mere substitution of
       another lawyer at the firm who intended to offer similar testimony was harmless and any harm could be cured by
       a continuance. See Sanson, 2018 WL 4253766 at *4. Mungia involved a motion for leave to designate experts,
       which has not been requested by ResMan (who still apparently maintains that its non-disclosure was appropriate).
       See Mungia v. Judson Indep. School Dist., No. SA-09-CV-395-XR, 2010 WL 707377, at *1 (W.D. Tex. Feb. 24,
       2010). Strauss addressed only the untimeliness of the disclosure, which the defendant admitted was “an
       oversight”—unlike ResMan, the defendant there at least still provided an expert report, albeit untimely. Straus
       v. DVC Worldwide, Inc., 484 F.Supp.2d 620, 633 (S.D. Tex. 2007). Finally, the facts of Wright are so unique
       they are plainly inapplicable—the untimely disclosure related to the plaintiff’s previous lawyer running for public
       office and withdrawing, not to mention that this particular district court had its own practice of dealing with
       attorney’s fees. Wright v. Blythe-Nelson, No. CIVA399CV2522D, 2001 WL 804529, at *2 (N.D. Tex. Jul. 10,
       2001) (indicating procedure for attorney’s fees claim in the court’s scheduling order).



                                                             5
Case 4:19-cv-00402-ALM Document 96 Filed 04/24/20 Page 6 of 10 PageID #: 1438




        The point is that the state of ResMan’s current disclosures is weaker than every single case

it cited. It did not provide any information about any attorney’s fees experts until April 17, and

only then provided little more than “names.” ResMan still has not provided Mr. Cabello’s report

or a summary of facts and opinions Mr. Winston plans to offer. Under Rule 37, “[w]here a party

fails to provide information required by Rule 26(a), the party is not allowed to use that information

or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or harmless.” Carr v. Montgomery Cty., Tex., No. H-14-2795, 2015 WL

5838862, at *4 (S.D. Tex. Oct. 7, 2015) (citing Fed. R. Civ. P. 37(c)(1)). “The party risking Rule

37 sanctions carries the burden of showing its failure to comply with Rule 26 was ‘substantially

justified or harmless.’” iFly Holdings, LLC v. Indoor Skydiving Germany GmbH, No. 2:14-cv-

01080-JRG-RSP, 2016 WL 3584070, at *1 (E.D. Tex. Mar. 22, 2016) (citing Rembrandt Vision

Techs. LP v. Johnson & Johnson Vision Care, Inc., 725 F.3d 1377, 1381 (Fed. Cir. 2013)).

ResMan cannot satisfy this burden. 5

                 1. The limited importance of attorneys’ fees testimony does not override the need
                    for timely disclosure.

        Any testimony that ResMan’s attorneys’ fees expert would have provided offers no

relevance to any of the liability theories in this case. Thus, the testimony has no importance in

terms of ResMan’s ability to litigate and attempt to prove its liability claims at trial, and is only

relevant if ResMan is successful on a liability claim for which it could have recovered fees.

        Even assuming that testimony about attorneys’ fees is important, however, that merely

“underscores how critical [it] is for [the] opinions to have been properly disclosed.” Hamburger



5
    When conducting a harmless error analysis, “the court looks to four factors: (1) the importance of the evidence;
    (2) the prejudice to the opposing party of including the evidence; (3) the possibility of curing such prejudice by
    granting a continuance; and (4) the explanation for the party’s failure to disclose.” See, e.g., Primrose Oper. Co.
    v. Nat’l Amer. Ins. Co., 382 F.3d 546, 563-64 (5th Cir. 2004).


                                                          6
Case 4:19-cv-00402-ALM Document 96 Filed 04/24/20 Page 7 of 10 PageID #: 1439




v. State Farm Mut. Auto Ins. Co., 361 F.3d 875, 883 (5th Cir. 2004) (the “importance of proposed

testimony cannot singularly override the enforcement of local rules and scheduling orders”). That

is why, even if deemed important, “this factor only slightly militates against exclusion” of the

testimony. Savant v. APM Terminals, No. CV 4:11-1980, 2013 WL12099874, at *6 (S.D. Tex.

Aug. 27, 2014, aff’d, 776 F.3d 285 (5th Cir. 2014).

               2. ResMan’s failure to designate an attorneys’ fees expert is prejudicial to
                  Defendants.

       ResMan’s failure to disclose its expert and his testimony is particularly troubling, given

that Defendants have an April 27, 2020 deadline to disclose their responsive experts under the

Court’s Scheduling Order. See Dkt. 84. Due to the “millions” of dollars in fees that ResMan’s

counsel have already purportedly generated, see Response at p. 14, Defendants are concerned

about being left guessing on what ResMan’s anticipated reasonable and necessary attorneys’ fees

will be and the possibility of an enormous fee opinion by ambush. This is prejudicial. See Carr,

2015 WL 5838862 at *4 (“A proper expert designation allows opposing counsel to anticipate the

expert’s testimony and make decisions about how to approach that expert.”); Cont’l Cas. Co. v. F-

Star Prop. Mgmt., Inc., No. 10-CV-102, 2011 WL 2887457, at *7 (W.D. Tex. July 15, 2011)

(noting that a party’s failure to provide a proper expert designation is prejudicial because opposing

counsel cannot determine whether to depose that witness or decide what rebuttal evidence to offer);

Santamaria v. Dallas Indep. School Dist., No. 3:06-CV-0692, 2006 WL 8436985, at *2 (N.D. Tex.

Aug. 3, 2006) (“Disruption of the court’s discovery schedule and the opponent’s preparation

constitutes sufficient prejudice to militate in favor of exclusion of testimony.”).

       Similarly, because ResMan has the burden and duty to segregate its fees, Defendants are

entitled to know ResMan’s methodology and rebut ResMan’s proposed segregation. See Tony

Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299, 311 (Tex. 2006) (“[F]ee claimants have always


                                                  7
Case 4:19-cv-00402-ALM Document 96 Filed 04/24/20 Page 8 of 10 PageID #: 1440




been required to segregate fees between claims for which they are recoverable and claims for

which they are not.”); Gresham, 861 F.3d at 156 (same). This is particularly important in this case,

where ResMan asserts several claims for which it does not seek attorneys’ fees, including tortious

interference, the Computer Fraud and Abuse Act and state and federal trade secrets claims. 6 See

Dkt. 60 at pp. 20-25.

                 3. Granting a continuance only creates further delay and compounds prejudice.

        A continuance at this stage, well after the close of fact discovery, only causes additional

delay and prejudice to Defendants. A continuance effectively rewards ResMan’s dereliction of

the Rules and would allow ResMan to offer multi-million dollar fee claims with little time to rebut

them, as well as requiring extensions for other expert discovery deadlines. See Sierra Club, Lone

Star Chapter v. Cedar Point Oil Co. Inc., 73 F.3d 546, 571 (5th Cir. 1996) (supplemental

disclosures under Rule 26 are “not intended to provide an extension of the deadline by which a

party must deliver the lion’s share of its expert information.”). Indeed, a continuance “must be

counterbalanced by the additional delay and increased expense that would result.” Santamaria,

2006 WL 8436985 at *2 (citing Geiserman, 893 F.2d at 791). This increased expense would

indeed be felt by Defendants, who have been diligently preparing to designate responsive experts.




6
    ResMan asserts that Defendants “ignored” ResMan’s claim for attorney’s fees under the DTSA and TUTSA. See
    Response at p. 10. But the claims would have to be present to be ignored. Nowhere in ResMan’s Complaint do
    they seek attorney’s fees under the DTSA or TUTSA. The very provisions ResMan points to in its Complaint
    confirm this fact. See Dkt. No. 60 at ¶¶ 1-2 (generally claiming entitlement to attorney’s fees after discussing
    Defendants’ breaches); ¶ 60 (referring to the fact it has spent attorney’s fees); ¶ 102 (listing entitlement to
    “injunctive relief and damages, including any lost profits, unjust enrichment, to Defendant, a reasonable royalty,
    and exemplary (double) damages” without mentioning attorney’s fees); ¶ 112 (same as ¶ 102); Prayer (listing
    MSA and Tex. Civ. Prac. 38.001 as grounds for recovery without mentioning the DTSA or TUTSA, and also
    “other applicable law.”). Nonetheless, the same reasoning applied in the Motion would apply equally to, at
    minimum, ResMan’s claim for fees under the TUTSA as a state law claim.



                                                          8
Case 4:19-cv-00402-ALM Document 96 Filed 04/24/20 Page 9 of 10 PageID #: 1441




               4. ResMan excuse is not justified.

       ResMan was well-aware of the expert deadline. Indeed, ResMan had no issue designating

an expert on the technical aspects of its liability case. ResMan knows (or should know) that while

an attorneys’ fees expert does not have to provide his final conclusions at the designation deadline,

the expert must set forth his qualifications, methodology, and evidence on which the expert intends

to rely, as well as a written report (if the expert is retained), or, at minimum, a summary of facts

and opinions for a non-retained expert. See FED. R. CIV. P. 26(a)(2) (citing FED. R. EVID. 702, 703

and 705). From Defendants’ view, it simply appears that ResMan is seeking to avoid disclosure

of the fee amounts it will seek (which according to Resman will be “millions”) by ambush. Rules

26 and 37 (as well as Texas law requiring timely expert designation) are Defendants’ safeguards

against such tactics. ResMan has no meaningful explanation for its failure to provide its attorneys’

fees opinions, and Defendants are not required to monitor ResMan for compliance with the Rules.

See Carr, 2015 WL 5838862 at *4 (“Defendants have no obligation to remind [Plaintiff] to comply

with the Federal Rules…”).

                                         CONCLUSION

       For the foregoing reasons, Defendants respectfully requests that the Court grant

Defendants’ motion for summary judgment and dismiss ResMan’s claims for attorneys’ fees.



Dated: April 24, 2020                         Respectfully submitted,

                                              By:     /s/ Michael E. Richardson
                                                      Michael E. Richardson
                                                      State Bar No. 24002838
                                                      mrichardson@beckredden.com
                                                      Jeff M. Golub
                                                      State Bar No. 00793823
                                                      jgolub@beckredden.com
                                                      Seepan V. Parseghian
                                                      State Bar No. 24099767

                                                  9
Case 4:19-cv-00402-ALM Document 96 Filed 04/24/20 Page 10 of 10 PageID #: 1442




                                                  sparseghian@beckredden.com
                                            BECK REDDEN LLP
                                            1221 McKinney Street, Suite 4500
                                            Houston, TX 77010
                                            Telephone: (713) 951-3700
                                            Facsimile: (713) 951-3720

                                                    Richard A. Sayles
                                                    State Bar No. 17697500
                                                    dsayles@bradley.com
                                                    Robert Sayles
                                                    State Bar. No. 24049857
                                                    rsayles@bradley.com
                                            BRADLEY ARANT BOULT CUMMINGS LLP
                                            4400 Renaissance Tower
                                            1201 Elm Street
                                            Dallas, Texas 75270
                                            Telephone No. (214) 939-8700
                                            Facsimile No. (214) 939-8787

                                            ATTORNEYS FOR DEFENDANTS KARYA
                                            PROPERTY MANAGEMENT, LLC AND
                                            SCARLET INFOTECH, INC.

                               CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing document has been
served upon all counsel of record via the Court’s CM/ECF system on April 24, 2020.


                                            /s/ Michael E. Richardson
                                            Michael E. Richardson




                                               10
